Citation Nr: 1743364	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  07-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a spine disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from May 1979 to May 1983 and from March 1985 to September 1985, with additional time spent in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral knee and spine conditions.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in September 2014.  At the hearing, the Veteran requested to withdraw his appeal on a claim for entitlement to a right knee disability.  A transcript of that proceeding has been associated with the claims file.  

In October 2016, the Board dismissed the claim for a right knee disability claim and remanded the remaining matters for further development.


FINDINGS OF FACT

1.  The Veteran's current left knee disability was not incurred in or aggravated by active duty, nor manifest within one year of active duty, nor caused or aggravated by his service-connected bilateral pes planus and ankle disabilities.

2.  The Veteran's current spine disability was not incurred in or aggravated by active duty, nor manifest within one year of active duty, nor caused or aggravated by his service-connected bilateral pes planus and ankle disabilities.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by letters in January 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, VA treatment records, and identified and available private treatment records have been associated with the evidentiary record.  Additionally, in addition to VA treatment, the Veteran was afforded VA examinations in August 2005, May 2010, and November 2016 to assist him in his claims.  Taken as a whole, the Board finds that these VA examinations provide sufficient medical evidence and argument to adjudicate these claims.

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Service Connection

Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101, 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Where presumptive service connection does not apply, a veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.  

With respect to medical evidence, an adequate medical opinion must address the appropriate theories of entitlement and provide a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board has an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Contentions

The Veteran contends that he is entitled to service connection for a left knee disability and a spine disability, including as secondary to his service-connected bilateral pes planus and bilateral ankle disabilities.  The Veteran also contends that his service in the infantry carrying heavy loads caused his current left knee and spine disabilities.  See September 2014 Board hearing transcript.  

Left Knee

In August 2005, the Veteran was afforded his first VA examination for his left knee disability claim.  

The VA examiner stated that the Veteran said that he began to have pain in his knees in service and that he was treated for this pain conservatively while in service.  Once out of service, the Veteran stated that he had no other specific treatment for this problem.  The VA examiner noted that the Veteran stated that his knees began to bother the Veteran several years prior to the examination.  The Veteran did not have his knees give away or lock on him, nor did he have any significant problems standing.  The Veteran also told the VA examiner that he found it difficult to squat.  

The VA examiner noted that the Veteran's knees were stable in all planes, with no crepitus on range of motion.  The VA examiner noted no particular joint tenderness to palpation, particularly over the joint lines.  The VA examiner stated that the McMurray, the pivot shift, and the Lachman tests were all negative.  X-rays of the knees showed a slight decrease in joint space medially in the knees, but the X-rays were otherwise unremarkable.  The VA examiner noted that a June 2002 cast room note said that the Veteran had twisted his left knee from a fall and that an undated emergency room note said that the Veteran had a question about a knee sprain.  

The August 2005 examiner diagnosed the Veteran with early degenerative changes of the knees, primarily in the medial compartment.  With respect to pes planus, the VA examiner stated that the Veteran's pes planus would actually relieve stress on the medial aspect of the Veteran's knee and would cause, if anything, lateral knee problems.  As such, the VA examiner concluded that the Veteran's pes planus had not added to the Veteran's knee problems.  The VA examiner instead stated that the Veteran's fall requiring surgery, the Veteran's current heavy weight, and the Veteran's underlying arthritic condition were more likely the cause of the Veteran's knee problems, not the Veteran's pes planus.  The August 2005 VA examiner did not offer an opinion about whether the Veteran's left knee disability was directly connected to the Veteran's service, nor whether the Veteran's left knee disability was secondarily-connected to his bilateral ankle disability.

In an April 2006 VA examination for an increased rating for the Veteran's service-connected bilateral pes planus, the VA examiner diagnosed the Veteran with degenerative joint disease in the knees, and stated that this diagnosis had a separate pathology from the Veteran's foot condition.  The April 2006 VA examiner did not provide any further explanation about what the separate pathology for the Veteran's knee condition was, including whether the Veteran's knee condition was directly service-connected or secondarily-connected to the Veteran's bilateral knee disability.

In April 2010, the Veteran received VA treatment.  The VA medical provider diagnosed the Veteran with bilateral degenerative joint disease of the knees and opined that the Veteran's knee condition was more likely than not related to the Veteran's military service and the Veteran's service-connected feet disability.  The VA medical provider provided no further rationale about the knee pathology with respect to either direct or secondary service connection, including as secondary to the Veteran's service-connected bilateral pes planus and bilateral ankle disabilities.

In a May 2010 VA examination, the VA examiner stated that a review of the Veteran's claims file showed no significant knee problems while in service.  However, the VA examiner stated that the Veteran currently had degenerative joint disease of the knees, noting that the April 2006 VA examination found that the Veteran's knee condition had a separate pathology from the Veteran's feet.  The VA examiner also noted that the Veteran said that he could only walk about 3 blocks before having to sit down due to arthritis in his knees.  The Veteran complained to the VA examiner that his knees bothered him and that he constantly experienced pain with a score of 9 on a 10 point scale, with occasional flare-ups.  

The May 2010 VA examiner noted that the Veteran told him that he was concerned about his work at the radiology desk because of his health problems.  The Veteran said that his health problems caused him to miss work or to leave work, causing him to miss about 2 months of work out of the previous 12 months.  However, the VA examiner said that no medical doctor had prescribed bedrest during the past year because of the severe nature of the Veteran's medical problems.

The May 2010 VA examiner diagnosed the Veteran with osteoarthrosis of the knees, tricompartmental, which was confirmed by X-rays.  The VA examiner opined that it was less likely than not that the Veteran's bilateral knee conditions were a result of the Veteran's valgus flat feet.  The May 2010 VA examiner did not offer an opinion about whether the Veteran's left knee disability was directly-connected to the Veteran's service, or secondarily-connected to his bilateral ankle disability.

In an August 2010 addendum to the May 2010 VA opinion, the VA examiner said that the ankle and the foot complex are much more of a unit complex as far as bio-mechanical movements are concerned, with the knees being a separate entity.  As such, the VA examiner stated that the Veteran's degenerative changes in the knees were much more likely age-related than the result of his valgus flat feet.  The August 2010 addendum did not offer an opinion about whether the Veteran's knee condition was secondarily-connected to his bilateral ankle disability.

In September 2014, the Veteran testified that his back and knee problems caused him to have to get around in a wheelchair and a scooter.  He said that he noticed problems with his left knee 15 years prior to the hearing.  The Veteran said that his left knee problem gradually began to get more painful after he left service.  

The Veteran said that he was unable to work since 2009 as a radiology technician.  He said that he would have a lot of pain and discomfort in his joints and back such that often he would be unable to come into work.  The Veteran also said that his back and knee problems had caused him to have to use a cane.

In a November 2016 VA examination, the Veteran told the VA examiner that his left knee condition had begun a few years prior and that he had been treated conservatively by a medical team.  The Veteran said that he had severe pain in his left knee with swelling and that he could not stand or walk.  The VA examiner noted that X-rays showed severe degenerative changes in the left knee consistent with the Veteran's degenerative arthritis diagnosis.  

The November 2016 VA examiner diagnosed the Veteran with degenerative arthritis in the left knee.  The VA examiner stated that the Veteran's left knee condition was less likely than not caused by, permanently aggravated by, or otherwise etiologically related to the Veteran's service or service-connected disabilities, to include pes planus and bilateral ankle disabilities.   

In coming to her opinion, the November 2016 VA examiner noted that there were limited medical records or diagnostic testing results providing a clear nexus between the Veteran's left knee condition and his service-connected disabilities.  Furthermore, the VA examiner said that she based her opinion on a thorough review of the claims file, all available medical records, and current peer-reviewed medical literature.  Finally, the VA examiner noted that the May 2010 VA medical opinion likewise stated that the Veteran's left knee condition was less likely than not related to the Veteran's bilateral foot condition.  

Analysis

As an initial matter, with respect to presumptive service connection, although the Veteran has been diagnosed with left knee arthritis, there is no medical evidence in the record of arthritis prior to 2010.  Because the record does not establish that the Veteran had arthritis involving his left knee within one year from the date of separation from service, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

However, the Board concedes that the Veteran currently has a left knee disability, degenerative arthritis, in accordance with the November 2016 VA examination diagnosis, thus fulfilling the first Shedden element of a current disability.  

With respect to the second required Shedden element of an in-service injury or disease, Veteran's claims file has no contemporaneous documentation of injury to, or disease of, his left knee at the Veteran's entry examination, during his active duty time, and at his separation physical.  

However, this finding does not end the Shedden analysis, as contemporaneous evidence is not the sole means to determine whether an in-service injury occurred.  

An in-service injury may also be established if the in-service injury is consistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.S. § 1154(a).  Here, the Veteran testified that he was an infantryman who carried large rucksacks on marches.  Additionally, the Veteran has testified that his knee pain began in service and was treated conservatively while he was on active duty.  In light of the foregoing, the Board finds that the Veteran's circumstance of carrying heavy loads in service is consistent with having a left knee injury.  As such, the Veteran did sustain an in-service left knee injury, thus satisfying the second Shedden element.

The third required Shedden element requires there to be a link between the Veteran's current left knee disability and his in-service left knee injury.  The following describes this analysis in terms of direct and secondary service connection.

With respect to a direct link between the Veteran's current disability and the Veteran's active duty service, three VA medical professionals did not link the Veteran's current left knee condition to his active duty service.  First, the August 2005 VA examiner stated that the Veteran's having a fall requiring surgery, the Veteran's current heavy weight, and the Veteran's underlying arthritic condition were more likely the cause of the Veteran's knee problems.  Additionally, the August 2010 VA addendum opinion said that the Veteran's knee condition was most likely age-related.  Finally, the November 2016 VA examiner agreed that the Veteran did not have direct service connection for his left knee since the Veteran's degenerative arthritis in the left knee was less likely than not caused by, permanently aggravated by, or otherwise etiologically related to the Veteran's service.  

While the April 2010 VA medical provider opined that the Veteran's knee condition was more likely than not related to the Veteran's military service, the VA medical provider did not support this opinion with a rationale.  Additionally, the Board has considered the Veteran's lay contention that his current left knee disability began in service and is directly-connected to his active duty time.  However, the Board finds that such a diagnosis and nexus requires medical expertise and, thus, the Veteran is not competent to describe the etiology of his left knee condition.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

In light of the foregoing, the Board finds that the Veteran's current left knee disability is not directly-connected to his active duty service, and thus does not fulfill the required third element of Shedden.

The next step of service connection nexus analysis must determine whether the Veteran's current left knee disability is secondarily-related to his service-connected disabilities, specifically his bilateral pes planus and ankle disabilities.  The August 2005 VA examiner found that the Veteran's left knee disability was not caused by pes planus since the Veteran's pes planus was actually a mitigating, not an aggravating, factor to the Veteran's left knee disability.  Rather, the August 2005 VA examiner instead opined that the Veteran's fall requiring surgery, the Veteran's underlying arthritis, and the Veteran's weight were more likely the cause of the Veteran's left knee disability.  Also, the August 2010 addendum to the May 2010 VA examination opined that the Veteran's age was more likely the cause of the Veteran's left knee disability, not his feet disability, since the feet and ankle are a separate bio-mechanical unit from the knees.  Finally, the November 2016 VA examiner likewise did not find service connection based on either causation or aggravation since a thorough review of the claims file and peer-reviewed literature indicated little medical or diagnostic testing indicating a link between the Veteran's left knee disability and his service-connected disabilities.  

As such, the Board finds that the Veteran's current left knee disability is not secondarily related to his service-connected bilateral pes planus and bilateral ankle disabilities, and thus does not fulfill the required third element of Shedden.

Spine

In August 2005, the Veteran was afforded a VA examination for his spine disability claim.  

The VA examiner stated that the Veteran said that he began to have back pain in service and that he was treated for this conservatively while in service.  Once out of service, the Veteran stated that he had no other specific treatment for this problem.  The Veteran also said that he had episodes of low back pain without radiation, but has had no treatment for his back.  The August 2005 VA examiner noted that upon examination the Veteran sat straight without scoliosis, tilt or observable list.  The Veteran had normal thoracic kyphosis and a normal lumbar lordosis.  The Veteran walked with an essentially normal gait.  X-rays of the lumbosacral spine were essentially within normal limits. 

The August 2005 VA examiner diagnosed the Veteran with mechanical low back pain without evidence of radiculopathy.  However, the VA examiner stated that he did not believe that the Veteran's pes planus brought about the Veteran's back problem.  The VA examiner reasoned that the Veteran did not have a significantly altered gait that would cause a back problem, particularly in view of the fact that the Veteran's back X-rays were essentially within normal limits.  The August 2005 VA examiner did not offer an opinion about whether the Veteran's spine disability was directly connected to the Veteran's service.

In April 2006, the Veteran received a VA examination for an increased rating for the Veteran's service-connected bilateral pes planus.  The VA examiner noted that an August 2005 MRI did not show any foraminal stenosis or spinal canal stenosis and diagnosed the Veteran with chronic low back pain.  The VA examiner provided no rationale about whether the Veteran's spine condition was either directly or secondarily service-connected.

In April 2010, the Veteran received VA treatment.  The VA medical provider diagnosed the Veteran with clinical left radiculopathy, with disc bulging, and opined that the Veteran's back problem was more likely than not related to the Veteran's military service and the Veteran's existing service-connected disability.  The VA medical provider provided no further rationale to this opinion.

In a May 2010 VA examination, the VA examiner stated that review of the Veteran's claims file showed no significant thoracolumbar problems while in service and that the Veteran's chronic low back had a separate pathology from the Veteran's feet.  The VA examiner diagnosed the Veteran with strain/sprain of the thoracolumbar spine with some degenerative changes.  The VA examiner opined that it was less likely than not that the Veteran's thoracolumbar disability was a result of his valgus flat feet.  The VA examiner provided no opinion as to whether the Veteran's spine disability was directly connected to the Veteran's service, nor whether his spine disability was secondarily-connected to the Veteran's bilateral ankle disabilities.

In an August 2010 addendum to the May 2010 VA opinion, the VA examiner provided the following rationale.  He said that the ankle and the foot complex are much more of a unit complex as far as bio-mechanical movements are concerned, with the thoracolumbar spine being a separate entity.  As such, the VA examiner stated that the Veteran's degenerative changes in the thoracolumbar spine were much more likely age-related than the result of the Veteran's valgus flat feet.

At the September 2014 Board hearing, the Veteran said that he continued to have problems with his back, including back spasms and pain, with numbness going through his arm.  The Veteran said that he could not walk straight and would have to sit down due to problems with his back.

The Veteran said that he experienced back pain off and on during service.  He thought the back pain was due to muscle problems because of the training he did, like carrying a big rucksack in the infantry.  However, years later, the Veteran said that the back problem kept nagging him and that he started having problems as he got older.  The Veteran said that his back problems progressed to the point where he would have to go see a chiropractor or his doctor, who would give him pain medicine or a muscle relaxer.

The Veteran said that he was unable to work since 2009 in as a radiology technician.  He said that when he did work, he would sometimes have to lay down for awhile because his back was hurting so bad.

In November 2016, the Veteran was afforded a VA examination for his spine disability claim.  The Veteran reported that his back condition began during service, with the Veteran being seen by the medical team and treated conservatively with physical therapy and anti-inflammatory medication.  The Veteran reported having flare-ups of back pain and difficulty walking for periods of time.  The VA examiner stated that the Veteran was limited in bending, stooping, pushing, pulling, and lifting moderate objects and could only perform light physical and sedentary tasks.

The VA examiner diagnosed the Veteran with lumbosacral strain, degenerative arthritis of the spine, dextroscoliosis, and radiculopathy of the bilateral lower extremities.  The VA examiner stated that the Veteran's back condition was less likely as not caused by, permanently aggravated by, or otherwise etiologically related to the Veteran's service or service-connected disabilities, to include pes planus and bilateral ankle disabilities.

The November 2016 VA examiner provided the following review.  At the onset of the Veteran's back pain in 2002, she noted that it was not specified that the Veteran's current back conditions were caused by, permanently aggravated by, or otherwise etiologically related to the Veteran's service-connected disabilities, to include pes planus and bilateral ankle disabilities.  Also, even though the Veteran complained of intermittent back pain without radiation in the August 2005 VA examination, the November 2016 VA examiner noted that the August 2005 VA examiner nevertheless stated that physical examination of the back was normal and that the Veteran's pes planus did not cause the Veteran's back problem.  Finally, the November 2016 VA examiner noted that the May 2010 VA examiner opined that the Veteran's thoracolumbar disability was less likely than not a result of the Veteran's valgus flatfeet and was more likely age-related.

The November 2016 VA examiner stated that the Veteran's April 2010 medical provider not only noted a history of low back pain with left radiculopathy, but that the April 2010 medical provider also opined that the Veteran's low back diagnosis was more likely than not related to the Veteran's military service and more likely than not related to the Veteran's service-connected disability.  However, the November 2016 VA examiner disagreed with the Veteran's April 2010 medical provider, noting that an overall review of the Veteran's medical records did not suggest that the Veteran's current lumbar strain, degenerative joint disease of the lumbar spine, dextroscoliosis, and radiculopathy of the bilateral lower extremities were caused by the Veteran's service-connected disabilities, to include pes planus and bilateral ankle disabilities.

Reviewing the X-ray and MRI results, the November 2016 VA examiner noted that an August 2005 lumbar spine X-ray was within normal limits.  She further noted that a lumbar spine MRI from January 2006 evidenced a narrowing of the thecal sac at L5/S1 secondary to lipomatosis with no significant central canal stenosis or neural foraminal stenosis.  The November 2016 VA examiner said that this condition could likely explain the Veteran's onset of radiculopathy to the bilateral lower extremities.  Additionally, the VA examiner said that May 2010 X-rays indicated nonspecific degenerative changes and that February 2010 X-rays noted mild degenerative changes.  She further noted that November 2016 X-rays of the thoracolumbar spine showed evidence of mild degenerative joint disease and minimal dextroscoliosis.  

In light of the foregoing, the November 2016 VA examiner said that these results suggested that there was no objective evidence of a permanent aggravation of the Veteran's current lumbar strain, degenerative joint disease of the thoracolumbar spine, dextroscoliosis, and radiculopathy of the bilateral lower extremities by the Veteran's service-connected disabilities, to include pes planus and bilateral ankle disabilities.

Finally, the November 2016 VA examiner noted that the Veteran's medical records were silent regarding the onset of a back condition during service.  Also, she noted that the Veteran's exit examination in May 1983 did not indicate complaints or findings for a back condition.  As such, the VA examiner said that this suggested that the Veteran's back conditions again were less likely etiologically related to the Veteran's service.

Analysis

As an initial matter, with respect to presumptive service connection, although the Veteran has been diagnosed with degenerative arthritis of the spine, there is no indication in the record of arthritis prior to 2016.  Because the record does not establish that the Veteran had arthritis involving his spine within one year from the date of separation from service, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

However, the Board concedes that the Veteran currently has a spine disability, in accordance with the November 2016 VA examination findings, thus fulfilling the first Shedden element of a current disability.  

With respect to the second required Shedden element of an in-service injury or disease, the Veteran's claims file has no contemporaneous documentation of injury to, or disease of, his spine at the Veteran's entry examination, during his active duty time, and at his separation physical.  

However, this finding does not end the Shedden analysis, as contemporaneous evidence is not the sole means to determine whether an in-service injury occurred.  

An in-service injury may also be established if the in-service injury is consistent with the places, types, and circumstances of the Veteran's service.  See 38 U.S.C.S. § 1154(a).  Here, the Veteran testified that he was an infantryman who carried large rucksacks.  Additionally, the Veteran has testified that his spine pain began in service and that it continued to nag him and get worse as he got older.  In light of the foregoing, the Board finds that the Veteran's circumstance of carrying heavy loads in service is consistent with having a left knee injury.  As such, the Veteran did sustain an in-service spine injury, thus satisfying the second Shedden element.

The third Shedden element requires there to be a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  The following describes this analysis in terms of direct and secondary service connection links.

With respect to a direct nexus between the Veteran's current disability and the Veteran's active duty service, as noted above, the August 2010 addendum opined that the Veteran's spine condition was most likely age-related.  Additionally, the November 2016 VA examiner said that the Veteran did not have direct service connection for his spine since the Veteran's degenerative arthritis in the spine was less likely than not caused by, permanently aggravated by, or otherwise etiologically related to the Veteran's service.  The November 2016 VA examiner explained that the Veteran's medical records were silent regarding the onset of a back condition during service.  The November 2016 VA examiner also noted that the Veteran's exit examination in May 1983 did not indicate complaints or findings for a back condition.  

While the April 2010 VA medical provider opined that the Veteran's spine condition was more likely than not related to the Veteran's military service, the VA medical provider did not support this opinion with rationale.  Additionally, the Board has considered the Veteran's contention that his spine disability began in service and is directly-connected to his active duty service.  However, the Veteran is not competent to describe the diagnosis and etiology of a spine condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the Veteran's current spine disability is not directly-connected to his active duty service, and thus does not fulfill the required third element of Shedden.

The next step of service connection analysis must determine whether the Veteran's current spine disability is secondarily-related to his service-connected disabilities, specifically his bilateral pes planus and ankle disabilities.  With respect to such a link, the August 2005 VA examiner stated that he did not believe that the Veteran's pes planus brought about the Veteran's back problem.  Additionally, the May 2010 VA examiner opined that it was less likely than not that the Veteran's thoracolumbar disability was a result of his valgus flat feet and that the Veteran's chronic low back had a separate pathology from the Veteran's feet.  Also, the August 2010 addendum to the May 2010 VA opinion said that the ankle and the foot complex are much more of a unit complex as far as bio-mechanical movements are concerned, with the thoracolumbar spine being a separate entity.  As such, the August 2010 VA addendum stated that the Veteran's degenerative changes in the thoracolumbar spine were much more likely age-related than the result of the Veteran's valgus flat feet.  Finally, the November 2016 VA examiner said that these results suggested that there is no objective evidence of a permanent aggravation of the Veteran's current lumbar strain, degenerative joint disease of the thoracolumbar spine, dextroscoliosis, and radiculopathy of the bilateral lower extremities by the Veteran's service-connected disabilities, to include pes planus and bilateral ankle disabilities.  

As such, the Board finds that the Veteran's current spine disability is not secondarily related to his service-connected bilateral pes planus and ankle disabilities, and thus does not fulfill the required third element of Shedden.

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left knee disability and a spine disability on either a presumptive, direct, or secondary basis.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a spine disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


